REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are:
LEE (Pub. No. US 20200359108) teaches the remotely located audience comprises a plurality of remotely located audiences, each at a geographic location. According to such an example embodiment, the communications interface of the system may be further configured to receive feedback from each of the plurality of remotely located audiences. The controller is configured to aggregate the feedback received by the communications interface from each of the plurality of remotely located audiences. The output provided by the controller at the performance area is based on the aggregated feedback. The feedback from the remotely located audience is any such feedback known in the art, including at least one of: clapping, stomping, booing, a spoken statement, and text. 
	D’Alo’ et al. (Pub. No. US 20180137425) teaches a performance-analysis system receives feedback from which may be inferred an audience's reaction to the 
Anderson (Pub. No. US 2014/0007147) teaches performance analysis for combining remote audience responses is described. In one example, a performance is presented to a plurality of viewer devices through a remote network connection. An audience response received from each of the plurality of viewer devices through the remote network connection during the presentation of the performance. The received audience responses are combined into a single media stream and the combined media stream is sent to each of the plurality of viewer devices during the performance.


determining a performer skill score based on a feature vector generated by a performance skill machine learning model, the feature vector comprising a plurality of features extracted from the performance data; parsing the performance data into a plurality of performance segments; analyzing the performance data to determine a performer emotion of the performer for each performance segment in the plurality of performance segments; determining an audience emotion based on the audience video data for one or more audience members for each of the performance segments in the plurality of performance segments; comparing the audience emotion to the performer emotion for each performance segment in the plurality of performance segments to determine an emotion accuracy score; and determining a final score for the performance based at least in part on the performer skill score and the emotion accuracy score.

	Independent claims 8 and 14, are allowed for the same reasons as claim 1.
	Dependent claims 2-7, 9-13, and 15-20 are allowed for being dependent on claims 1, 8, and 14. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 



				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666